Citation Nr: 1741196	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right upper extremity peripheral neuropathy (dominant), to include as due to Agent Orange exposure.

2. Entitlement to service connection for left upper extremity peripheral neuropathy (non-dominant), to include as due to Agent Orange exposure.

3. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

4. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing sitting at the RO in Denver, Colorado. A transcript of the hearing is of record.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran asserts that he has bilateral upper and lower extremity peripheral neuropathy as a result of his service. The Veteran contends that his bilateral upper and lower extremity peripheral neuropathy is the result of his exposure to Agent Orange in service. At the November 2016 videoconference hearing, the Veteran stated that he was scheduled for an examination to determine if he has a current diagnosis of diabetes. The Veteran has since included such examination results, which indicate a diagnosis of pre-diabetes. 

The Veteran's DD-214 indicates that the Veteran served in Vietnam, receiving a Vietnam Service Medal. Because the Veteran has a period of service in the Republic of Vietnam during the Vietnam era, his exposure to Agent Orange is presumed and conceded. See 38 U.S.C.A. § 1116 (f) (West 2014) (he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service).

The Veteran's service treatment records are silent to complaints of or treatment for peripheral neuropathy.

The Veteran was afforded a VA examination in June 2012. However, the VA examiner concluded the following: 

"Despite this Veteran's obvious subjective complaints indicative of diffuse distal sensory peripheral polyneuropathy which have been progressive over the last 2+ years initially involving only the bilateral lower extremities but now which seems to involve his hands and distal forearms bilaterally as well in a similar fashion there is no evidence of any objective correlate to these complaints." 

Additionally, the VA examiner stated that although the Veteran states that his recent "EMNG of bilateral upper and/or lower extremities" indicated peripheral neuropathy, the examiner was not able to review such results. The Board notes that a private EMG test from November 2011, which indicates normal lower extremities.

However, the Veteran's treatment records since the June 2012 VA examination indicate a diagnosis of "unspecified idiopathic peripheral neuropathy." Moreover, at the November 2016 videoconference hearing, the Veteran testified that his symptoms have worsened since the last VA examination, and that he has such diagnoses now. Therefore, although the Veteran was afforded a VA examination in June 2012, an opinion as to the etiology of Veteran's current diagnosis has not been furnished.

Given the lack of sufficient medical evidence to make a decision on this matter, the Board remands this matter for an additional VA examination to determine the current nature and etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Upon examination, the examiner is reminded that the laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, to include early- onset peripheral neuropathy, and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015). Such presumption provides that if a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA/ private treatment records. See November 2016 hearing transcript (testifying to treatment at the Denver VA). Obtain any outstanding EMNG/ EMG results, as referred to by the June 2012 VA examiner. Associate such with the Veteran's electronic claims file.

The Veteran should be requested to provide any authorization necessary to enable the VA to obtain outstanding private treatment records from any private source identified. The RO is to request records from all identified medical providers and to the extent possible associate such records with the claims file. If such efforts prove unsuccessful, documentation to that effect should be added to the record. If a negative response is received from any private or VA treatment provider, the claims file should be properly documented in this regard and the Veteran so notified.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy. The electronic claims file must be reviewed by the examiner, and the examination report must indicate such review.

The examiner should obtain a complete history from the Veteran. The Veteran contends that his bilateral upper and lower extremity peripheral neuropathy is the result of his exposure to Agent Orange in service. See November 2016 videoconference hearing transcript.

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following question:

Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral upper and lower extremity peripheral neuropathy is related to his active duty service, to include his exposure to Agent Orange? 

In rendering the requested opinion, the examiner should acknowledge the Veteran's assertions as noted above. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. 

The examiner is reminded that a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, and after any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




